           Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CHRISTOPHER M. H.,            *
                              *
               Plaintiff,     *
                              *
          vs.                 *    Civil Action No. ADC-19-655
                              *
COMMISSIONER, SOCIAL SECURITY *
ADMINISTRATION,1              *
                              *
               Defendant.     *
                              *
               ****************************

                                  MEMORANDUM OPINION

         On March 1, 2019, Christopher M. H. (“Plaintiff”) Petitioned this Court to review the

Social Security Administration’s (“SSA”) final decision to deny his claim for Supplemental

Security Income (“SSI”). See ECF No. 1 (the “Complaint”). After consideration of the Complaint

and the parties’ cross-motions for summary judgment (ECF Nos. 14, 19), the Court finds that no

hearing is necessary. See Loc.R. 105.6 (D.Md. 2018). In addition, for the reasons that follow,

Plaintiff’s Motion for Summary Judgment (ECF No. 14) and Defendant’s Motion for Summary

Judgment (ECF No. 19) are DENIED, the decision of the SSA is REVERSED IN PART, and the

case is REMANDED to the SSA for further analysis in accordance with this opinion.

                                         PROCEDURAL HISTORY

         On May 26, 2015, Plaintiff filed a Title XVI application for SSI, alleging disability

beginning on November 1, 2014. His claims were denied initially and upon reconsideration on

November 17, 2015, and February 10, 2016, respectively. On February 26, 2016, Plaintiff filed a




1
    Currently, Andrew Saul serves as the Commissioner of the Social Security Administration.


                                                 1
           Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 2 of 10



written request for a hearing and, on January 11, 2018, an Administrative Law Judge (“ALJ”)

presided over a hearing. On May 2, 2018, the ALJ rendered a decision ruling that Plaintiff “ha[d]

not been under a disability within the meaning of the Social Security Act [the “Act”] since May,

26, 2015, the date the application was filed.” ECF No. 11 at 24.2 Thereafter, Plaintiff filed an

appeal, and on December 19, 2018, the Appeals Council affirmed the ALJ’s decision. Thus, the

decision rendered by the ALJ became the final decision of the SSA. See 20 C.F.R. § 416.1481

(2018); see also Sims v. Apfel, 530 U.S. 103, 106–07 (2000).

         On March 1, 2019, Plaintiff filed the Complaint in this Court seeking judicial review of the

SSA’s denial of his disability application. On October 10, 2019, Plaintiff filed a Motion for

Summary Judgment, and Defendant filed a Motion for Summary Judgment on March 2, 2020.

Plaintiff filed a response on March 11, 2020.3 This matter is now fully briefed, and the Court has

reviewed both parties’ motions.

                                       STANDARD OF REVIEW

          “This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C. §

405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).

The Court, however, does not conduct a de novo review of the evidence. Instead, the Court’s

review of an SSA decision is deferential, as “[t]he findings of the [SSA] as to any fact, if supported

by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g); see Smith v. Chater, 99 F.3d

635, 638 (4th Cir. 1996) (“The duty to resolve conflicts in the evidence rests with the ALJ, not

with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not



2
    The Court cites to the page numbers generated by the CM/ECF filing system.
3
 On April 10, 2020, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings.
                                                  2
         Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 3 of 10



conduct a de novo review of the evidence, and the [SSA]’s finding of non-disability is to be upheld,

even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).

Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether

the ALJ’s finding that the plaintiff is not disabled is supported by substantial evidence and was

reached based upon a correct application of the relevant law. Brown v. Comm’r Soc. Sec. Admin.,

873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” (citation and internal quotation marks omitted)).

       “Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal citations and

quotation marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that of the

ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,

472 (4th Cir. 2012) (internal citations and quotation marks omitted). Therefore, in conducting the

“substantial evidence” inquiry, the court shall determine whether the ALJ has considered all

relevant evidence and sufficiently explained the weight accorded to that evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

                     DISABILITY DETERMINATIONS AND BURDEN OF PROOF

       In order to be eligible for DIB and/or SSI, a claimant must establish that he is under

disability within the meaning of the Act. The term “disability,” for purposes of the Act, is defined

as the “inability to engage in any substantial gainful activity by reason of any medically



                                                  3
         Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 4 of 10



determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be

determined to be under disability where “his physical or mental impairment or impairments are of

such severity that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work which exists

in the national economy[.]” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       In determining whether a claimant has a disability within the meaning of the Act, the ALJ,

acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of

Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascio v. Colvin, 780 F.3d 632, 634–

35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a finding of

disability or nondisability can be made, the SSA will not review the claim further.” Barnhart v.

Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       At step one, the ALJ considers the claimant’s work activity to determine if the claimant is

engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the

claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(i), 404.1520(b), 416.920(a)(4)(i), 416.920(b).

       At step two, the ALJ considers whether the claimant has a “severe medically determinable

physical or mental impairment [or combination of impairments] that meets the duration

requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant does not have a

severe impairment or combination of impairments meeting the durational requirement of twelve

months, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c), 416.909,

416.920(a)(4)(ii), 416.920(c).



                                                 4
          Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 5 of 10



         At step three, the ALJ considers whether the claimant’s impairments, either individually or

in combination, meet or medically equal one of the presumptively disabling impairments listed in

the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

impairment meets or equals one of the listed impairments, then the claimant is considered disabled,

regardless of the claimant’s age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford v. Colvin, 734 F.3d 288, 291 (4th Cir.

2013).

         Prior to advancing to step four of the sequential evaluation, the ALJ must assess the

claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifth steps of

the analysis. 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is an assessment of an individual’s ability

to do sustained work-related physical and mental activities in a work setting on a regular and

continuing basis. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The ALJ must consider even

those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

         In determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,

allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20

C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence

of a medical impairment that could reasonably be expected to produce the actual alleged

symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ

must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.

§ 404.1529(c)(1). At this second stage, the ALJ must consider all the available evidence, including

medical history, objective medical evidence, and statements by the claimant. 20 C.F.R. §

404.1529(c). The ALJ must assess the credibility of the claimant’s statements, as symptoms can

sometimes manifest at a greater level of severity of impairment than is shown by solely objective



                                                  5
         Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 6 of 10



medical evidence. SSR 16-3p, 2017 WL 5180304, at *2–13 (Oct. 25, 2017). To assess credibility,

the ALJ should consider factors such as the claimant’s daily activities, treatments he has received

for his symptoms, medications, and any factors contributing to functional limitations. Id. at *6–8.

       At step four, the ALJ considers whether the claimant is able to perform past relevant work

based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant

can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. §§

404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f).

       Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth

and final step of the sequential analysis. During steps one through four of the evaluation, the

claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482 U.S.

137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts to the

ALJ to prove: (1) that there is other work that the claimant can do, given the claimant’s age,

education, work experience, and RFC (as determined at step four), and; (2) that such alternative

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v); see Hancock, 667 F.3d at 472–73; Walls v. Barnhart, 296 F.3d 287, 290 (4th

Cir. 2002). If the claimant can perform other work that exists in significant numbers in the national

economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),

404.1560(c), 416.920(a)(4)(v). If the claimant cannot perform other work, then the claimant is

disabled. Id.

                                          ALJ DETERMINATION

       In the instant matter, the ALJ performed the sequential evaluation and found at step one

that Plaintiff “ha[d] not engaged in substantial gainful activity since May 26, 2015, the application

date.” ECF No. 11 at 25. At step two, the ALJ found that Plaintiff had severe impairments of



                                                 6
         Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 7 of 10



“generalized anxiety disorder, dysthymia, major depressive disorder (with psychotic features), and

substance abuse.” Id. At step three, the ALJ determined that Plaintiff did not have an impairment

or combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. Id. at 26. The ALJ then determined that Plaintiff

had the RFC:

       to perform a full range of work at all exertional levels but with the following non-
       exertional limitations: simple routine tasks in an entry level unskilled position;
       routine customary breaks after about 2-hour periods of work; a low stress job
       defined as only occasional independent decision-making and only occasional
       changes in the workplace setting; only occasional interactions with the public, co-
       workers, and supervisors; interactions with the public should be brief and
       superficial; no significant reading/writing as part of the job duties; and no fast-
       paced production work.

Id. at 27. The ALJ then determined at step four that Plaintiff had no past relevant work. Id. at 32.

Finally, at step five, the ALJ found “[c]onsidering [Plaintiff’s] age, education, work experience,

and [RFC], there are jobs that exist in significant numbers in the national economy that [Plaintiff]

can perform.” Id. Thus, the ALJ concluded that Plaintiff “ha[d] not been under a disability, as

defined in the [Act], since May 26, 2015, the date the application was filed.” Id. at 33.

                                            DISCUSSION

       Plaintiff raises two allegations of error on appeal: (1) the ALJ posed an improper

hypothetical to the Vocational Expert (“VE”) by using the term “fast-pace production rate work”4

without defining it;5 and (2) the ALJ’s step five determination was not supported by substantial




4
 The ALJ used the term “fast-paced production work” in his RFC finding, ECF No. 11 at 27, and
used the term “fast-paced production rate work” in his hypothetical to the VE at the hearing, id. at
68.
5
 The Court notes this argument could also be framed as a challenge to the ALJ’s RFC finding.
See Ursula G. v. Comm’r, Soc. Sec. Admin., No. SAG-18-1841, 2019 WL 2233978, at *2 (D.Md.
May 23, 2019) (considering use of the term “production pace” and noting the challenge to the term
                                                 7
          Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 8 of 10



evidence because he failed to resolve a conflict between the VE’s recommendations and Plaintiff’s

reading ability. The Court agrees with Plaintiff’s first argument, and remand is warranted on this

ground.

       The Commissioner employs VEs to offer evidence as to whether a claimant possesses the

RFC to meet the demands of past relevant work or adjust to other existing work. 20 C.F.R. §§

404.1560(b)–(c), 416.960(b)–(c). The VE may respond to a hypothetical about a person “with the

physical and mental limitations imposed by the claimant’s medical impairment(s).” 20 C.F.R. §§

404.1560(b)(2), 416.960(b)(2). “In order for a vocational expert’s opinion to be relevant or helpful,

it must be based upon a consideration of all other evidence in the record, and it must be in response

to proper hypothetical questions which fairly set out all of claimant’s impairments.” Hines v.

Barnhart, 453 F.3d 559, 566 (4th Cir. 2006) (quoting Walker v. Bowen, 889 F.2d 47, 50 (4th Cir.

1989)). “[A] hypothetical question is unimpeachable if it adequately reflects a [RFC] for which

the ALJ had sufficient evidence.” Fisher v. Barnhart, 181 F.App’x 359, 364 (4th Cir. 2006) (per

curiam) (internal quotation marks omitted) (emphasis omitted) (quoting Johnson, 434 F.3d at 659).

       Plaintiff challenges the ALJ’s use of the term “fast-paced production work,” as the ALJ

did not properly define the term. ECF No. 14-1 at 9–13. Plaintiff points to the Fourth Circuit’s

opinion in Thomas v. Berryhill, 916 F.3d 307 (4th Cir. 2019), to bolster his argument that the

ALJ’s use of this term is a basis for remand. Id. at 10. In Thomas v. Berryhill, the Fourth Circuit

found that the underlying ALJ’s analysis “fail[ed] to provide a logical explanation of how she

weighed the record evidence and arrived at her RFC findings.” 916 F.3d at 311. One of the four

errors the court found the ALJ made during the RFC analysis was that the ALJ did not provide the




could be presented either to step five or to the RFC analysis because “the deficient RFC assessment
would also infect the hypothetical based on that assessment”).
                                                 8
         Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 9 of 10



court “enough information to understand” the restriction that claimant “could not perform work

‘requiring a production rate or demand pace.’” Id. at 311–12. The Fourth Circuit found that

“[c]ombined, the above-listed missteps in the ALJ’s RFC evaluation frustrate our ability to conduct

meaningful appellate review.” Id. at 312.

       In interpreting Thomas v. Berryhill, this Court has encountered two categories of scenarios

regarding an ALJ’s use of “production rate pace,” or similar terms: scenarios in which the ALJ

provided a definition for the term, and scenarios in which the ALJ did not. In Teresa B. v.

Commissioner, Social Security Administration, No. SAG-18-2280, 2019 WL 2503502 (D.Md.

June 17, 2019), the ALJ in the underlying decision “included an RFC provision limiting Plaintiff

to ‘no work requiring a high-quota production-rate pace (i.e., rapid assembly line work where co-

workers are side-by-side and the work of one affects the work of the other).” Id. at *2. The Court

in this case found that the ALJ’s use of “production-rate pace” was acceptable because he included

a definition for the term immediately thereafter. Id. On the other hand, in Travis X. C. v. Saul, No.

GJH-18-1210, 2019 WL 4597897 (D.Md. Sept. 20, 2019), the ALJ in the underlying decision

included an RFC provision that the plaintiff “can perform jobs consisting of simple (1- to 3-step

tasks), routine, and repetitive tasks, in a work environment without production rate pace.” Id. at

*2. The ALJ in that case did not include a definition or explanation of what he meant by

“production rate pace.” Id. at *5. The Court, therefore, found “the ALJ did not provide the proper

‘logical bridge’” to support his use of the term “production rate pace,” and the Court was “left to

guess” the basis of the term, warranting remand. Id.

       Here, this case is more analogous to Travis X. C. than to Theresa B. The ALJ failed to

provide a definition, explanation, or anything else serving as a “logical bridge” to unlock the

meaning of his use of the term “fast-paced production work.” The term was not explained in the



                                                 9
        Case 1:19-cv-00655-ADC Document 21 Filed 05/20/20 Page 10 of 10



ALJ’s RFC analysis, nor did the ALJ explain the term to the VE when posing the hypothetical

containing the term. See ECF No. 11 at 28–32, 68–69. Accordingly, the ALJ erred by failing to

elaborate on this term, and he presented an improper hypothetical to the VE. Remand is therefore

necessary to provide a proper definition of the term “fast-paced production rate work.” In light of

this basis for remand, the Court need not discuss Plaintiff’s second allegation of error. On remand,

the ALJ can consider those arguments and determine whether the Plaintiff’s reading ability

conflicts with the VE’s recommended jobs and/or the Dictionary of Occupational Titles.

                                              CONCLUSION

       In summation, the Court finds that the ALJ improperly found that Plaintiff was “not

disabled” within the meaning of the Act from May 26, 2015, through the date of his opinion.

Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED due to

inadequate analysis. Therefore, based on the foregoing, Plaintiff’s Motion for Summary Judgment

(ECF No. 14) is DENIED, Defendant’s Motion for Summary Judgment (ECF No. 19) is DENIED,

and the decision of the SSA is REMANDED for further proceedings in accordance with this

opinion. In so holding, the Court expresses no opinion as to the validity of the ALJ’s ultimate

disability determination. The clerk is directed to CLOSE this case.



Date: May 20, 2020                                                         /s/
                                                             A. David Copperthite
                                                             United States Magistrate Judge




                                                10
